Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Kron U.S. Publication 20100324670 discloses an asymmetrical mitral annuloplasty ring comprising an elongate discontinuous body including an inner rigid or semi-rigid core surrounded by a suture-permeable interface, wherein the elongate body comprises a gap defined between a first and second free ends. In addition, Kron discloses the body defining an asymmetric shape as viewed in top plan view with a posterior section that generally conforms to the plan view shape of the entire posterior aspect of the mitral valve annulus when the ring is implanted. The prior art fails to teach nor render obvious wherein the body extends clockwise along a first span from a mid-point corresponding to a center of the posterior aspect to a first free end, the body extending counter-clockwise beyond the posterior aspect along a second span from the mid-point to a second free end. In addition, the prior art fails to disclose nor render obvious when the ring is implanted the posterior section being symmetric across the minor axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774